Citation Nr: 1825024	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO. 09-03 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an extraschedular rating in excess of 10 percent for service-connected right frontal maxillary sinusitis with chronic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

In a February 2015 decision, the Board denied a rating in excess of 10 percent for right frontal maxillary sinusitis with chronic rhinitis. The Veteran appealed the February 2015 denial to the U.S. Court of Appeals for Veterans Claims (Court). In a Memorandum Decision dated in June 2016, the Court vacated the Board's February 2015 decision denying a rating in excess of 10 percent for right frontal maxillary sinusitis with chronic rhinitis and remanded the appeal back to the Board for additional development.

In a January 2017 decision, the Board found that a claim for service connection for a sleep disorder, to include as secondary to service-connected right frontal maxillary sinusitis with chronic rhinitis, was reasonably raised by the record, and referred the issues back to Agency of Original Jurisdiction (AOJ) for appropriate action. Since no action has been taken, the Board again refers this issue to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017).

In January 2017, the Board remanded the Veteran's issue for additional development. The case has since returned to the Board for further consideration.


FINDING OF FACT

The Veteran's symptoms relating to the service-connected right frontal maxillary sinusitis with chronic rhinitis disability picture are adequately contemplated by the schedular rating criteria; there is no marked interference with employment or frequent hospitalization associated with service-connected right frontal maxillary sinusitis with chronic rhinitis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected right frontal maxillary sinusitis with chronic rhinitis, on an extraschedular basis, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.97, DC 6513 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board.").

As to the duty to assist, the Veteran contends that an independent medical expert opinion should be obtained. Under 38 C.F.R. § 20.901(d), when, in the judgment of the Board, an additional medical opinion is warranted by the medical complexity or controversy involved in an appeal, the Board may obtain an advisory medical opinion. Here, the Board does not find that this case contains such medical complexity or controversy to warrant an additional medical opinion. Furthermore, the Veteran does not contend that his VA examinations have been inadequate. Therefore, the duty to assist has been fulfilled.

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in January 2017, the Board remanded the extraschedular rating issue to the AOJ for additional development. The Board received a decision from the Director of Compensation and Pension Services. Under the circumstances, the Board finds that there has been substantial compliance with its remand instructions. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Disability Ratings

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C. § 1155; 38 C.F.R. § 4.1. In this case, however, the Board will not address schedular entitlement as that issue is not before it.

In the instant case, the Veteran submitted a claim for an increased rating in October 2007, and in the April 2008 rating decision currently on appeal, the RO continued the 10 percent rating. In October 2012, the Board remanded the claim for further development. A February 2015 Board decision denied entitlement to a rating in excess of 10 percent for right frontal maxillary sinusitis with chronic rhinitis (nasal disability). The Veteran appealed the case to the Court, and in a June 2016 Court Memorandum Decision, the case was remanded to the Board to consider the extent to which the Veteran's sleep disturbances are related to the service-connected sinusitis, and to consider whether a claim for obstructive sleep apnea, secondary to the Veteran's nasal disability had been reasonably raised.

In a January 2017 Board decision, the Board found that a claim for service connection for a sleep disorder, to include as secondary to the Veteran's service-connected nasal disability, was reasonably raised by the record, and referred the issues back to AOJ for appropriate action. In the same decision, the Board remanded the issue of entitlement to an extraschedular rating in excess of 10 percent for the Veteran's nasal disability for referral to VA's Director of Compensation and Pension Services for a decision regarding entitlement to an extraschedular rating for his nasal disability under the provisions of 38 C.F.R. § 3.321(b) with consideration of the Veteran's complaints of sleep difficulties.

In a February 2018 determination, the Director of VA Compensation Service considered the evidence in the claims file, and concluded that the evidentiary record did not demonstrate that the symptomatology consistently associated with the Veteran's nasal disability warranted an increased evaluation on a schedular or extraschedular basis for any time period. The determination also noted that no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria as impractical.

After the February 2018 determination, the RO issued a supplemental statement of the case; therefore, the question of whether the Veteran is entitled to a higher rating on an extraschedular basis for his nasal disability has first been adjudicated by the Director of VA Compensation Service, and the Board may now evaluate the merits of the appeal. See Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009) (the Board has jurisdiction to review determinations of the Director regarding a veteran's entitlement to an extraschedular rating).

As mentioned above, the Veteran is currently in receipt of a schedular 10 percent rating for service-connected right frontal maxillary sinusitis with chronic rhinitis, which is rated under DC 6513. 38 C.F.R. § 4.97.

Under DC 6513, a 10 percent rating is warranted when chronic maxillary sinusitis is shown with one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or, three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. The regulation defines an incapacitating episode as one that requires bed rest and treatment by a physician. 38 C.F.R. § 4.97.

The Board will proceed to consider whether the Veteran is entitled to an extraschedular rating in excess of 10 percent for sleep disturbances related to his service-connected nasal disability.

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom., Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), the Court outlined the framework for determining entitlement to an extraschedular evaluation. First, the Board must determine whether the evidence "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate." Id. This obliges the Board to compare "the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. When this requirement is satisfied, the Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as "marked interference with employment" or "frequent periods of hospitalization." Id. at 116 (quoting 38 C.F.R. § 3.321(b)(1)). If both of these inquiries are answered in the affirmative, the Board must refer the matter to the Under Secretary for Benefits or the Compensation Service Director for the third inquiry-a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular evaluation. Id.; see generally Todd v. McDonald, 27 Vet. App. 79, 89-90 (2014); Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (outlining the "elements that must be established before an extraschedular rating can be awarded").

The Board finds that an extraschedular rating in excess of 10 percent for right frontal maxillary sinusitis with chronic rhinitis is not warranted, as the Veteran's symptoms are contemplated by the schedular rating criteria. To the extent that the Veteran believes his symptoms are not contemplated by the rating criteria, the Board finds that the Veteran's service-connected disability is not manifested by frequent hospitalizations or marked interference with employment. The reasons for these determinations follow.

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's nasal disability is inadequate. A comparison between the symptomatology of the Veteran's sleep disturbances related to his nasal disability with the established criteria shows that the rating criteria reasonably contemplate the Veteran's disability level. For instance, the Veteran contends that the sleep disturbances are a result of symptoms related to his service-connected nasal disability. The Veteran complains of fatigue, daytime sleepiness, sleeplessness, and disturbed sleep patterns. However, the rating criteria contemplate that symptoms related to this disability occur regularly in a 24-hour period, which would include during the night. In other words, symptoms are not limited to waking hours. To the extent that the Veteran's nasal disability manifests during sleeping hours, the Board finds that the schedular rating criteria contemplate the symptoms of right frontal maxillary sinusitis with chronic rhinitis at all times of the day, including when the Veteran is attempting to sleep. As such, the rating criteria contemplate sleep disturbances related to the Veteran's symptoms associated with his service-connected disability. Accordingly, the schedular rating criteria are broad enough to encompass the Veteran's symptoms that occur when he is trying to sleep.

With regard to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected nasal disability is inadequate. The Veteran has been assigned the 10 percent rating for his disability, which contemplates when chronic maxillary sinusitis is shown with one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or, three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. Altogether, the 10 percent rating adequately contemplates the severity and frequency of the Veteran's sinusitis, including to the extent that Veteran's symptoms manifest while he is attempting to sleep.

Even if the first prong of the Thun criteria were not met, and the Board finds that the service-connected nasal disability does not exhibit other related factors, such as marked interference with employment or frequent periods of hospitalization. For example, in a November 2008 VA examination, the Veteran denied any hospitalizations for his nasal disability, other than a single outpatient 24-hour hospitalization for surgery. In a November 2010 VA examination, held in connection with the Veteran's nasal disability, the Veteran reported that he was hospitalized once in 2007, as well as once in 2010 for surgery. The preponderance of the evidence is against a finding that the Veteran was hospitalized after the November 2010 VA examination. Two hospitalizations since 2007 are not indicative of frequent periods of hospitalization. Accordingly, the weight of the evidence does not support that the Veteran experienced frequent periods of hospitalization due to sleep disturbances related to his nasal disability.

The Veteran has reported on multiple occasions that he retired after 32 years of employment in 1999, after being eligible for retirement due to his age and duration of work. In a VA counseling record from February 2009 created by the Vocational Rehabilitation office, the Veteran described his 32 years of employment as a "successful career" and that he had recently accepted a job as a janitor making minimum wage, although he noted that the job was in the evening and was "very physically demanding" and that he would be quitting soon. In the same paragraph, the Veteran reported he had retired because the job he had for 32 years required "extensive physical requirements," such as crawling, lifting, kneeling, and repetitive movements, which would become more difficult as he advanced in age.  The Veteran was not alleging that his nasal disability caused marked interference with employment when he was working.  

Additionally, in the February 2009 counseling record, the Veteran reported that his sinuses "can cause him to have headaches and distract him from focusing on work or other tasks," which the Board finds tends to show that the service-connected disability was not causing marked interference with employment. In a November 2012 VA examination, the Veteran reported that he had not had any history of acute or chronic sinusitis since his 2010 surgery. This further tends to support the finding that the Veteran's service-connected disability was not causing marked interference with his employment.

The Board finds that the level of employment interference from the Veteran's nasal disability is contemplated by the 10 percent rating under the schedular criteria. The Board also notes that symptoms reported by the Veteran during the February 2009 counseling record are contemplated by the rating criteria. The preponderance of the evidence is against a finding that the Veteran's service-connected disability causes marked interference with employment. Furthermore, the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C. § 1155. "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. Accordingly, the Board finds that the Veteran's sleep disturbances associated with his service-connected nasal disability do not result in marked interference with employment.

The facts before the Board do not reveal evidence of frequent hospitalizations or sufficient evidence to indicate that the Veteran's sleep disturbances related to his nasal disability have caused marked impairment with employment over and above that which is already contemplated in the assigned schedular rating. See 38 C.F.R. § 4.1; 38 C.F.R. § 3.321(a). To the extent that the Veteran has claimed that sleep disturbances related to his nasal disability are not contemplated by the rating criteria, as discussed above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability is manifested by marked interference with work or frequent hospitalizations; and the second prong of Thun is not met.

In sum, the Board concludes that the facts here do not suggest an exceptional or unusual disability picture. The preponderance of the evidence of record is against the Veteran's claim for an extraschedular evaluation in excess of 10 percent for service-connected right frontal maxillary sinusitis with chronic rhinitis on an extraschedular basis. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an extraschedular rating in excess of 10 percent for service-connected right frontal maxillary sinusitis with chronic rhinitis is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


